Citation Nr: 0928250	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  08-07 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected bilateral flat foot condition.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected intermittent episodes of cervical muscle 
spasm or torticollis. 

3.  Entitlement to service connection for multilevel 
degenerative changes of the cervical spine.


REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney-at-Law




ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to August 
1974.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 RO decision, which denied 
a claim for service connection for multilevel degenerative 
changes of the cervical spine (claimed as a neck condition); 
granted a claim for service connection for a bilateral flat 
foot condition and assigned a noncompensable evaluation, 
effective August 10, 2006; and granted a claim for service 
connection for intermittent episodes of cervical muscle spasm 
or torticollis (claimed as a neck condition) and assigned a 
noncompensable evaluation, effective August 10, 2006.

The Board notes that the RO increased the evaluation of the 
Veteran's service-connected bilateral flat foot condition to 
10 percent, effective August 10, 2006, and increased the 
evaluation of the Veteran's service-connected intermittent 
episodes of cervical muscle spasm or torticollis to 10 
percent, effective August 10, 2006, in the February 2008 
statement of the case (SOC).  Since the RO did not assign the 
maximum disability ratings possible, the appeals for higher 
evaluations remain before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran's service-connected bilateral flat foot 
condition is manifested by complaints of pain and the need to 
wear orthotics.

2.  The Veteran's service-connected intermittent episodes of 
cervical muscle spasm or torticollis are manifested by 
complaints of pain and muscle spasms. 

3.  The Veteran is not shown by the most probative medical 
evidence of record to have multilevel degenerative changes of 
the cervical spine that are etiologically related to a 
disease, injury, or event in service, or that manifested to a 
compensable degree within one year of discharge from active 
duty.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for a bilateral flat foot condition have not been 
met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5276 (2008).

2.  The criteria for a disability rating in excess of 10 
percent for intermittent episodes of cervical muscle spasm or 
torticollis have not been met.  See 38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5237 
(2008).

3.  Multilevel degenerative changes of the cervical spine 
were not incurred in or aggravated by active service, and may 
not be presumed to have been incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

Recently, the Court has held that, for an increased rating 
claim, VCAA notice should include notice that evidence of 
increased severity of the disorder or of greater interference 
with work or activities of daily life is required to support 
a claim for increased evaluation; that it include at least 
general notice of more particularized bases of granting 
increased evaluations where particular criteria beyond mere 
increase in severity may be required for assignment of a 
higher disability rating; that it include notice that a 
particular rating will be assigned by applying diagnostic 
codes; and that it include notice, in the form of examples, 
of the kinds of evidence required to support the increased 
rating claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

VCAA letters dated in September 2006, February 2008, and May 
2008 fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159(b)(1) (2008); Quartuccio, at 187.  The Veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claims.  These letters 
informed him that additional information or evidence was 
needed to support his claims, and asked him to send the 
information or evidence to VA.  See Pelegrini II, at 120-121.  
Additionally, these letters described how appropriate 
disability ratings and effective dates were assigned.  

Furthermore, for initial rating claims, where, as here, 
service connection has been granted and the initial rating 
has been assigned, the claim of service connection has been 
more than substantiated, as it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement (NOD) with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez-Flores v. Peake (dealing with providing additional 
notice in cases of increased ratings) does not apply to 
initial rating claims because VA's VCAA notice obligation was 
satisfied when the RO granted the Veteran's claim for service 
connection.  22 Vet. App. 37 (2007).  Regardless, the Board 
notes that the Veteran was sent a May 2008 letter with regard 
to the requirements set forth in Vazquez-Flores.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's available service treatment records 
and relevant VA and private medical records are in the file.  
All records identified by the Veteran as relating to these 
claims have been obtained, to the extent possible.  The Board 
finds that the record contains sufficient evidence to make a 
decision on the claims.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2008).  
The Veteran was provided a VA examination in June 2007, which 
addressed his claim for service connection for multilevel 
degenerative changes of the cervical spine.  An addendum to 
this examination was also provided in July 2007.  The 
examiner reviewed the claims folder.  The Board finds this 
examination report and opinion to be thorough and complete.  
Therefore, the Board finds this examination report and 
opinion are sufficient upon which to base a decision with 
regards to this claim.  
	
With respect to claims for increased ratings, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the Veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the Veteran with examinations for his 
bilateral flat foot condition and his intermittent episodes 
of cervical muscle spasm or torticollis in June 2007.  There 
is no objective evidence indicating that there has been a 
material change in the severity of the Veteran's service-
connected disabilities since he was last examined.  See 
38 C.F.R. § 3.327(a) (2008).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate examination was 
conducted.  See VAOPGCPREC 11-95.  The examination reports 
appear to be thorough and consistent with contemporaneous 
medical records.  The Board finds that the examinations in 
this case are adequate upon which to base a decision with 
regard to these claims and that new VA examinations need not 
be conducted at this time.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).
 
In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Certain diseases, to include arthritis, may be presumed to 
have been incurred in service when manifest to a compensable 
degree within one year of discharge from active duty.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).
Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2008).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2008).

The Veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2008).  Where 
the Veteran timely appealed the rating initially assigned for 
the service-connected disability within one year of the 
notice of the establishment of service connection for it, VA 
must consider whether the Veteran is entitled to "staged" 
ratings to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2008).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  


1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected bilateral flat foot condition.

An evaluation of 10 percent is currently assigned to the 
Veteran's bilateral flat foot condition, effective August 10, 
2006, under Diagnostic Code 5276.  The Veteran seeks a higher 
rating.

Under this diagnostic code, a 0 percent evaluation is 
warranted for mild symptoms relieved by built-up shoe or arch 
support.  A 10 percent evaluation is warranted for moderate 
acquired unilateral or bilateral flatfoot with weight-bearing 
line over or medial to the great toe, inward bowing of the 
tendo Achillis, and pain on manipulation and use of the feet.  
A 20 percent evaluation is warranted for severe acquired 
unilateral flatfoot manifested by objective evidence of 
marked deformity (pronation, abduction, etc.), accentuated 
pain on manipulation and use, indication of swelling on use, 
and characteristic callosities.  A 30 percent evaluation is 
warranted for severe acquired bilateral flatfoot manifested 
by objective evidence of marked deformity (pronation, 
abduction, etc.), accentuated pain on manipulation and use, 
indication of swelling on use, and characteristic 
callosities.  A 30 percent evaluation is also warranted for 
pronounced acquired unilateral flatfoot manifested by marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, and marked inward displacement and severe spasm of the 
tendo Achillis on manipulation, not improved by orthopedic 
shoes or appliances.  A 50 percent evaluation is warranted 
for pronounced acquired bilateral flatfoot manifested by 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, and marked inward displacement and severe spasm of 
the tendo Achillis on manipulation, not improved by 
orthopedic shoes or appliances.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2008).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The Board notes that the Veteran underwent a VA examination 
in June 2007.  The examiner noted the Veteran's assertion 
that he developed problems with his feet while in basic 
training.  The Veteran asserted that he currently has pain in 
his bilateral arches, worsened by walking.  He wears orthotic 
inserts daily.  He denied the use of pain medication for this 
condition and denied any history of surgeries.  His condition 
does not prevent him from participating in any given 
activities in which he wishes to engage.  The Veteran 
complained of pain in the arches of his bilateral feet while 
standing.  No complaints of swelling, heat, redness, 
stiffness, fatigability, weakness, lack of endurance, or 
other symptoms were noted in either foot.  It was noted that 
the Veteran is able to walk 1 to 3 miles and has no 
limitations on standing.  No objective evidence of painful 
motion, swelling, tenderness, instability, weakness, or 
abnormal weight bearing was noted in either foot upon 
examination.  The examiner did not indicate that Achilles 
alignment was abnormal or note pronation.  The Veteran was 
diagnosed with mild pes planus. 

The claims file also contains a July 2006 private treatment 
record from Mid Nebraska Foot Clinic.  The examiner noted the 
Veteran's complaints of his feet hurting on arising and after 
walking on them.  The Veteran reported that his feet have 
been getting worse and are affecting his life negatively.  
Examination revealed a flexible flatfoot type with a gross 
forefoot varus.  There is significant subtalar and midtarsal 
joint pronation with gait evaluation.  There is pain to the 
plantar medial calcaneal region and arches B/L with deep 
pressure.  X-rays lateral B/L demonstrate no heel spur 
present B/L but a flexible flatfoot deformity is noted B/L 
with degenerative joint disease at the dorsal left first 
metatarsal head noted.  The examiner expressed his opinion 
that the Veteran's range of motion pertaining to his flatfeet 
is not an issue in this case.  The examiner diagnosed the 
Veteran with plantar fasciitis B/L with flatfoot deformity 
B/L feet, pronation subtalar joint and midtarsal joints, and 
pain in the feet.  The Veteran was ordered orthotics and 
advised of proper, more supportive shoe gear.  He was also 
given and a night splint.    

In order for the Veteran's disability to warrant an increased 
rating, the criteria of at least a 30 percent rating must be 
met.  Currently, there is no indication in the June 2007 VA 
examination report that the Veteran meets this criteria.  
While the Veteran has complained of pain in his feet, and 
pronation subtalar joint and midtarsal joints was noted in 
the July 2006 private treatment record, the medical evidence 
of record does not reflect that he has severe acquired 
bilateral flatfoot, accentuated pain on manipulation and use, 
indication of swelling on use, or characteristic callosities.  
It was specifically noted at the June 2007 VA examination 
that there was no objective evidence of painful motion or 
swelling in either foot upon examination.  No pronation or 
callosities were noted.  The Veteran was diagnosed with mild 
pes planus.  Therefore, an increased rating under Diagnostic 
Code 5276 is not warranted at this time, as the evidence does 
not reflect that this disability is severe in nature or meets 
the criteria for a 30 percent evaluation under Diagnostic 
Code 5276. 

The Board has reviewed the remaining diagnostic codes 
relating to foot disabilities, but finds Diagnostic Code 5276 
is the most appropriate diagnostic code available, in light 
of the Veteran's diagnosis and symptoms.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5277-5284 (2008).  
	
The Board has considered assigning a higher disability rating 
based on functional loss as contemplated by the Court's 
holding under Deluca.  However, there is no indication in the 
June 2007 VA examination report, or in any other medical 
evidence of record, that the Veteran's bilateral flatfoot 
disability results in additional range of motion loss, due to 
his symptoms of pain, or due to symptoms such as fatigue, 
weakness, lack of endurance, or incoordination following 
repetitive use.  At the June 2007 VA examination, no 
complaints of fatigability, weakness, or lack of endurance 
were noted in either foot.  In the July 2006 private 
treatment record, the examiner specifically found that range 
of motion pertaining to his flatfeet was not an issue.  
Additionally, the Board notes that the 10 percent evaluation 
assigned under Diagnostic Code 5276 specifically takes into 
account symptoms of pain.  As such, the Board finds that the 
Veteran is appropriately compensated with his current 10 
percent rating.

Additionally, the Board notes that the Veteran indicated on 
his August 2007 NOD that he is unable to walk 1 to 3 miles, 
as described in the June 2007 VA examination report.  
Regardless, the evidence of record still does not reflect 
that the Veteran's bilateral flatfoot condition is so severe 
as to meet the criteria for a 30 percent evaluation, as 
discussed above. 
The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the Veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, as 
discussed above; has not necessitated frequent periods of 
hospitalization; and has not otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  Thus, the Board 
finds that the requirements for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

In summary, for the reasons and bases set forth above, the 
Board concludes that the preponderance of the evidence is 
against the claim for an increased rating, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of 
staged ratings is not for application.  See Fenderson, supra.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected intermittent episodes of cervical muscle 
spasm or torticollis. 

The Veteran has been assigned a 10 percent evaluation under 
Diagnostic Code 5237 for his service-connected intermittent 
episodes of cervical muscle spasm or torticollis, effective 
August 10, 2006.  The Veteran seeks a higher rating.

The schedule for rating spine disabilities was changed, 
effective September 26, 2003, to provide for the evaluation 
of all spine disabilities under a new General Rating Formula 
for Diseases and Injuries of the Spine, unless the disability 
is rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  Diagnostic codes for all diseases and 
injuries to the spine were renumbered.  As the Veteran's 
claim was received in August 2006, only the current rating 
formula must be considered and any regulation changes made 
prior to the September 26, 2003 changes are irrelevant for 
the purposes of this claim. 
Under the current General Rating Formula for Diseases and 
Injuries of the Spine, a 10 percent rating is for application 
with forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent rating is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, combined range of 
motion of the cervical spine not greater than 170 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 30 percent 
evaluation is assigned for forward flexion of the cervical 
spine at 15 degrees or less; or favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation is warranted 
for unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine of 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243 (2008).

For VA compensation purposes, normal forward flexion of the 
cervical spine is 0 to 45 degrees, extension is 0 to 45 
degrees, left and right lateral flexion are 0 to 45 degrees, 
and left and right lateral rotation are 0 to 80 degrees.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2) 
(2008).  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  Id.  The 
normal combined range of motion of the cervical spine is 340 
degrees.  Id.  The normal ranges of motion for each component 
of spinal motion provided in this note are the maximum that 
can be used for calculation of the combined range of motion.  
Id.
Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent evaluation is 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 1 week but less 
than 2 weeks during the past 12 months; a 20 percent 
evaluation is assigned for incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months; a 40 percent evaluation is 
assigned with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months; and a 60 percent evaluation is assigned with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2008).

For purposes of evaluations under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Id. at Note (1).  If intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
evaluate each segment on the basis of incapacitating episodes 
or under the General Rating Formula for Diseases and Injuries 
of the Spine, whichever method results in a higher evaluation 
for that segment.  Id. at Note (2).

As noted above, when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  See DeLuca, supra.  Further, 38 
C.F.R. § 4.45 provides that consideration also be given to 
weakened movement, excess fatigability and incoordination.  

The Board notes that the claims folder contains a July 2006 
private medical record from Grand Island Clinic.  In this 
record, the physician noted that the Veteran had recurrent 
neck pain since an in-service injury.  Examination results 
revealed limitation in range of motion, secondary to pain and 
stiffness.  Cervical spine x-rays revealed osteoarthritic 
change of the cervical spine consistent with physical 
examination. 
In June 2007, the Veteran underwent a VA examination.  The 
examiner reviewed the claims file and noted the Veteran's 
assertions that he injured his neck while loading cargo 
during active duty.  The physician at the time diagnosed the 
Veteran with torticollis.  The Veteran currently complains of 
intermittent neck pain since this original diagnosis, which 
occurs 2 to 3 times per week and is worsened by activity.  
The Veteran denies incapacitating pain.  The examiner noted 
that the Veteran had decreased motion and stiffness; however, 
no history of fatigue, weakness, spasms, or pain was noted.  
The Veteran's gait was noted as normal.  He was noted as not 
having kyphosis, reverse lordosis, or scoliosis.  The 
Veteran's cervical spine was recorded as having a flexion of 
0 to 45 degrees, an extension of 0 to 45 degrees, a right 
lateral flexion of 0 to 45 degrees, and a right lateral 
rotation of 0 to 80 degrees.  The Board notes that the 
Veteran was noted as having a left lateral rotation of 0 to 
20 degrees and a left lateral rotation of 0 to 40 degrees.  
However, in the context of the examination report, the Board 
assumes that the examiner intended to note the Veteran as 
having a left lateral flexion of 0 to 20 degrees and a left 
lateral rotation of 0 to 40 degrees.  The examiner further 
noted that the Veteran's cervical spine did not have 
additional loss of motion on repetitive use.  Upon 
examination of the Veteran, the physician diagnosed him with 
multilevel degenerative changes in the mid and lower cervical 
vertebral column, and cervical muscle 
spasm/musculoligamentous strain.  The examiner determined 
that it is as least as likely as not (50/50 probability) that 
the Veteran's neck condition/arthritis of the neck is caused 
by or a result of the diagnosis of torticollis while in 
service.  The examiner went on to note that the Veteran has 2 
separate conditions affecting the cervical spine.  The 
Veteran suffers from symptoms consistent with intermittent 
episodes of cervical muscle spasm, or torticollis, which 
presented when the Veteran was in active service.  Based on 
the course of the condition, medical records, and the 
continuity of symptoms, it is at least as likely as not that 
the current cervical muscle strain/spasm is related to the 
condition reported while in service.  The Veteran also 
presents with radiographic indications of cervical spine 
degenerative changes.  This condition is less likely than not 
due to any service related occurrence.  Degenerative changes 
may be traumatic in nature; however, the Veteran did not 
sustain any significant trauma to the cervical spine while in 
service to which his symptoms may be attributed.  Therefore, 
it is logical to assume his degenerative changes are more 
likely due to advanced age than the diagnosis of torticollis 
while in service. 

In July 2007, a VA addendum was issued with respect to this 
examination report.  The examiner noted that the Veteran 
presented with subjective reports of physical symptoms 
consistent with occasional cervical muscle spasm.  He was 
diagnosed with a similar condition while in service.  The 
examiner noted that this condition is not consistently 
causing him discomfort and he was admittedly without cervical 
muscle spasm at the time of the examination.  This condition 
appeared to be consistent with his service-incurred 
condition.  The examiner noted that his other medical 
condition involving the cervical spine is considered to be a 
separate condition and not related to service.  The pain 
experienced with movement of the cervical spine is presumed 
to be associated with his cervical spine disorder and not the 
cervical spasm disorder, as it was not a complaint of his the 
day of the examination.  Therefore, the examiner determined 
that the day of his examination, the Veteran's intermittent 
cervical spasm condition was not adversely affecting the 
range of motion in his cervical spine.

The Board notes that the medical evidence of record does not 
reflect that the Veteran's cervical spine has a range of 
forward flexion between 16 degrees and 30 degrees or a 
combined range of motion not greater than 170 degrees due to 
his service-connected cervical muscle spasm, or torticollis.  
Additionally, the medical evidence of record does not 
demonstrate that the Veteran's intermittent episodes of 
torticollis causes muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  As such, 
the Veteran's service-connected intermittent episodes of 
cervical muscle spasm or torticollis does not warrant a 
rating in excess of 10 percent disabling under the General 
Rating Formula for Diseases and Injuries of the Spine.  

With regards to applying the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, the Board notes that there is no indication in the 
medical evidence of record that the Veteran has experienced 
any incapacitating episodes.  The Veteran specifically denied 
incapacitating pain at the June 2007 VA examination.  
Therefore, an increased rating cannot be assigned under the 
current Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes.  38 C.F.R. § 4.71a (2008).

The Board would also like to note that, according to Note 
(1), any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
must be evaluated separately under the appropriate diagnostic 
code.  The medical evidence of record does not reflect that 
the Veteran's service-connected episodes of cervical muscle 
spasm or torticollis results in objective neurologic 
abnormalities

With regard to assigning a higher disability rating according 
to 38 C.F.R. § 4.40 and 4.45, the Board notes that the 
Veteran has complained of pain.  However, the June 2007 VA 
examination report specifically notes no history of weakness 
or fatigue.  The examiner further noted that the Veteran's 
cervical spine did not have additional loss of motion on 
repetitive use.  Additionally, in the July 2007 VA addendum, 
the examiner determined that the Veteran's intermittent 
cervical spasm condition was not adversely affecting the 
range of motion in his cervical spine.  As such, the Board 
concludes that the Veteran's service-connected episodes of 
cervical muscle spasm or torticollis is adequately 
compensated with the current 10 percent evaluation. 

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the Veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, as 
discussed above; has not necessitated frequent periods of 
hospitalization; and has not otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  Thus, the Board 
finds that the requirements for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

The Board concludes that the preponderance of the evidence is 
against the claim for an increased rating, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  There is not an approximate balance of 
evidence.  See generally Gilbert, supra; Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged 
ratings is not for application.  Fenderson, supra.

3.  Entitlement to service connection for multilevel 
degenerative changes of the cervical spine.

The Veteran is seeking entitlement to service connection for 
multilevel degenerative changes of the cervical spine.  The 
Veteran asserted in an August 2007 statement that he has had 
periodic pain in his neck since a July 1963 injury.

A review of the Veteran's service treatment records reveals 
that the Veteran complained of neck pain in July 1963.  He 
was diagnosed with mild torticollis, for which he is 
currently service connected.

As noted above, a private physician indicated in a July 2006 
medical record from Grand Island Clinic that he had reviewed 
the Veteran's service treatment records.  He noted that the 
Veteran sought treatment in July 1963 for a neck condition.  
The Veteran has had recurrent neck pain since that time.  
Examination results revealed limitation in range of motion, 
secondary to pain and stiffness.  Cervical spine x-rays 
revealed osteoarthritic change of the cervical spine 
consistent with physical examination.  The physician 
concluded by opining that the Veteran's current neck 
condition in regard to periodic recurrent pain and stiffness 
is a sequelae of the symptoms for which he was treated while 
on active duty. 

As discussed, in June 2007, the Veteran underwent a VA 
examination.  The examiner reviewed the claims file and noted 
the Veteran's assertions that he injured his neck while 
loading cargo during active duty.  The physician at the time 
diagnosed the Veteran with torticollis.  The Veteran 
currently complains of intermittent neck pain since this 
original diagnosis, which occurs 2 to 3 times per week and is 
worsened by activity.  The Veteran denies incapacitating 
pain.  Upon examination of the Veteran, the physician 
diagnosed him with multilevel degenerative changes in the mid 
and lower cervical vertebral column, and cervical muscle 
spasm/musculoligamentous strain.  The examiner determined 
that it is as least as likely as not (50/50 probability) that 
the Veteran's neck condition/arthritis of the neck is caused 
by or a result of diagnosis of torticollis while in service.  
The examiner went on to note that the Veteran has 2 separate 
conditions affecting the cervical spine.  The Veteran suffers 
from symptoms consistent with intermittent episodes of 
cervical muscle spasm, or torticollis, which presented when 
the Veteran was in active service.  Based on the course of 
condition, medical records, and the continuity of symptoms, 
it is at least as likely as not that the current cervical 
muscle strain/spasm is related to the condition reported 
while in service.  The Veteran also presents with 
radiographic indications of cervical spine degenerative 
changes.  This condition is less likely than not due to any 
service related occurrence.  Degenerative changes may be 
traumatic in nature; however, the Veteran did not sustain any 
significant trauma to the cervical spine while in service to 
which his symptoms may be attributed.  Therefore, it is 
logical to assume his degenerative changes are more likely 
due to advanced age than the diagnosis of torticollis while 
in service. 

In July 2007, the VA addendum was issued with respect to this 
examination report.  The examiner noted that the Veteran 
presented with subjective reports of physical symptoms 
consistent with occasional cervical muscle spasm.  He was 
diagnosed with a similar condition while in service.  This 
condition is not consistently causing him discomfort and he 
was admittedly without cervical muscle spasm at the time of 
the examination.  This condition appears to be consistent 
with his service-incurred condition.  His other medical 
condition involving the cervical spine is considered to be a 
separate condition and not related to service.  The pain 
experienced with movement of the cervical spine is presumed 
to be associated with his cervical spine disorder and not the 
cervical spasm disorder, as it was not a complaint of his the 
day of the examination.  Therefore, the examiner determined 
that the day of his examination, the Veteran's intermittent 
cervical spasm condition was not adversely affecting the 
range of motion in his cervical spine.

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Whether a physician provides a basis 
for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

The Board notes that the June 2007 VA opinion was based on a 
review of the Veteran's claim file and thorough examination 
of the Veteran.  The examiner provided specific diagnoses of 
the Veteran's separate neck conditions and offered a detailed 
rationale for why the Veteran's intermittent episodes of 
cervical muscle spasm or torticollis was determined to be 
related to service and the Veteran's multilevel degenerative 
changes of the cervical spine was not.  While the physician 
who rendered the July 2006 private opinion reviewed the 
Veteran's service treatment records, he appeared to diagnose 
the Veteran with a general neck condition.  He did not 
attempt to specify the precise diagnosis of the Veteran's 
neck condition or conditions.  As such, the Board finds the 
June 2007 VA opinion to be more probative, in light of its 
detailed nature. 

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) 
(2008).  As the most probative medical opinion of record has 
not related the Veteran's multilevel degenerative changes of 
the cervical spine to service, the Veteran's claim must fail 
on a direct basis.  See Hickson, supra. 

With regard to granting service connection on a presumptive 
basis under 38 C.F.R. § 3.309(a), the Board notes that there 
is no competent evidence of record indicating that the 
Veteran experienced degenerative changes of the cervical 
spine within 1 year of discharge of service.  As such, the 
Board finds that service connection cannot be granted for 
multilevel degenerative changes of the cervical spine on a 
presumptive basis under 38 C.F.R. § 3.309(a).

The Board acknowledges the Veteran's contentions that he has 
multilevel degenerative changes of the cervical spine as a 
result of his active duty.  However, the most probative 
medical evidence of record does not support this contention.  
The Veteran can attest to factual matters of which he had 
first-hand knowledge.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).  However, the Veteran as a lay person 
has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Even when a veteran is asserting continuity of 
symptomatology after service, there still must be medical 
evidence relating a current disability to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  In this case, the Board finds the most persuasive 
evidence to be the opinion of competent VA health care 
specialist discussed above, who provided a thorough opinion 
explaining why the Veteran's multilevel degenerative changes 
of the cervical spine was not related to his in-service 
complaints.  

In summary, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for multilevel degenerative changes of 
the cervical spine, and the benefit-of-the-doubt rule is not 
for application.  




ORDER

Entitlement to an evaluation in excess of 10 percent for 
service-connected bilateral flat foot condition is denied.

Entitlement to an evaluation in excess of 10 percent for 
service-connected intermittent episodes of cervical muscle 
spasm or torticollis is denied. 

Entitlement to service connection for multilevel degenerative 
changes of the cervical spine is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


